Exhibit 10.18

Execution Version

RECEIVABLES SALE AGREEMENT

DATED AS OF DECEMBER 10, 2008

BETWEEN

JOHNSONDIVERSEY CANADA, INC.,

as Originator

AND

JWPR CORPORATION,

as Buyer



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

THIS RECEIVABLES SALE AGREEMENT, dated as of December 10, 2008 is by and between
JohnsonDiversey Canada, Inc., an Ontario corporation (“Originator”), and JWPR
Corporation, a Nevada corporation (“Buyer”). Unless defined elsewhere herein,
capitalized terms used in this Agreement shall have the meanings assigned to
such terms in Exhibit I.

PRELIMINARY STATEMENTS

Originator now owns, and from time to time hereafter will own, Receivables.
Originator wishes to sell and assign to Buyer, and Buyer wishes to purchase from
Originator, all of Originator’s right, title and interest in and to such
Receivables, together with the Related Security and Collections with respect
thereto.

Following the purchase of Receivables from Originator, Buyer will sell undivided
interests therein and in the associated Related Security and Collections
pursuant to that certain Third Amended and Restated Receivables Purchase
Agreement dated as of the date hereof (as the same may from time to time
hereafter be amended, supplemented, restated or otherwise modified, the
“Purchase Agreement”) among Buyer, the commercial paper conduits from time to
time party thereto as “Conduits”, the financial institutions from time to time
party thereto as “Financial Institutions”, and The Bank of Nova Scotia (“BNS”)
or any successor agent appointed pursuant to the terms of the Purchase
Agreement, as agent for the Conduits and such Financial Institutions (in such
capacity, the “Agent”).

ARTICLE I

AMOUNTS AND TERMS

Section 1.1 Purchase of Receivables.

 

(a)

Effective on the date hereof, in consideration for the Purchase Price and upon
the terms and subject to the conditions set forth herein, Originator does hereby
sell, assign, transfer, set-over and otherwise convey to Buyer on a non-serviced
basis, without recourse (except to the extent expressly provided herein) and
without regard to collectibility, and Buyer does hereby purchase

 

2



--------------------------------------------------------------------------------

 

from Originator, all of Originator’s right, title and interest in and to (i) all
Receivables which are existing as of the close of business on the Business Day
immediately prior to the date hereof and (ii) all Receivables thereafter arising
through and including December 9, 2010, together, in each case, with all Related
Security relating thereto and all Collections thereof; provided, that, Buyer
shall be obligated to pay the Purchase Price therefor in accordance with
Section 1.2. In connection with the payment of the Purchase Price for any
Receivables purchased hereunder, Buyer may request that Originator deliver, and
Originator shall deliver, such approvals, opinions, information, reports or
documents as Buyer may reasonably request.

 

(b) It is the express intent of the parties hereto that the Purchase of the
Receivables made hereunder shall constitute an absolute sale of the Receivables
sold under this Agreement by Originator to Buyer and the beneficial interest in
and title to the Receivables and the Related Security shall not be part of
Originator’s estate in the event of any bankruptcy or insolvency proceeding by
or against Originator under any bankruptcy or insolvency law. Except for the
Purchase Price Credits owed pursuant to Section 1.3, the sale of Receivables
hereunder is made without recourse to Originator; provided, however, that
(i) Originator shall be liable to Buyer for all representations, warranties and
covenants made by Originator pursuant to the terms of the Transaction Documents
to which Originator is a party, and (ii) such sale does not constitute and is
not intended to result in an assumption by Buyer or any assignee thereof of any
obligation of Originator or any other Person arising in connection with the
Receivables and/or the Related Security or any other obligations of Originator.
Originator agrees that it will, on or prior to the date hereof and in accordance
with Section 4.1(e)(ii), mark its master data processing records relating to the
Receivables with a legend acceptable to Buyer and to the Agent (as Buyer’s
assignee), evidencing that Buyer has purchased such Receivables as provided in
this Agreement and to note in its financial statements that its Receivables have
been sold to Buyer. Upon the request of Buyer or the Agent (as Buyer’s
assignee), Originator will execute and file such financing or financing change
statements, certificates of registration or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate to perfect and maintain the perfection of Buyer’s ownership interest
in the Receivables and the Related Security and Collections with respect
thereto, or as Buyer or the Agent (as Buyer’s assignee) may reasonably request.

 

3



--------------------------------------------------------------------------------

Section 1.2 Payment for the Purchase.

 

(a) The Purchase Price for the Purchase of Receivables which are in existence on
the close of business on the Business Day immediate preceding the date hereof
(the “Initial Cutoff Date”) shall be payable in full by Buyer to Originator on
the date hereof, and shall be paid to Originator by delivery of immediately
available funds.

 

(b) The Purchase Price for each Receivable coming into existence after the
Initial Cutoff Date shall be due and owing in full by Buyer to Originator or its
designee on the date each such Receivable came into existence and shall be paid
to Originator in the manner provided in the following paragraph (c).

 

(c) Although the Purchase Price for each Receivable coming into existence after
the date hereof shall be due and payable in full by Buyer to Originator on the
date such Receivable came into existence, and although Buyer intends in the
ordinary course to remit to Originator on a daily basis amounts (to the extent
available therefor under the Purchase Agreement) from collections on the
Receivables for application to the Purchase Price obligation then outstanding,
settlement of the Purchase Price between Buyer and Originator shall be effected
on a monthly basis on each Settlement Date with respect to all Receivables
coming into existence during the same Calculation Period as reported by
Originator to Buyer, and Buyer shall pay to Originator in immediately available
funds the aggregate Purchase Price owing with respect to such Receivables which
remains outstanding on such Settlement Date.

Section 1.3 Purchase Price Adjustments. If on any day:

 

(a) the Outstanding Balance of a Receivable is:

(i) reduced as a result of any defective or rejected goods or services, any
discount or any adjustment or otherwise by Originator (other than cash
Collections on account of the Receivables),

(ii) reduced or canceled as a result of a setoff in respect of any claim by any
Person (whether such claim arises out of the same or a related transaction or an
unrelated transaction), or

 

(b)

any of the representations and warranties set forth in Article II are no longer
true with respect to any Receivable, then, in such

 

4



--------------------------------------------------------------------------------

 

event, (i) in the case of clause (a), Buyer shall be entitled to a credit
against the Purchase Price otherwise payable hereunder in an amount equal to the
amount of such reduction or cancellation, and (ii) in the case of clause (b),
Buyer shall be entitled to a credit against the Purchase Price otherwise payable
hereunder in an amount equal to the full amount of the Outstanding Balance of
such Receivable and, on the following Settlement Date after application of any
payment required to be made by the Originator on such Settlement Date pursuant
to the next sentence, such Receivable, its Related Security, and any future
Collections, any Records, Contracts and other rights and documents relating
thereto (the “Reconveyed Assets”), shall hereby be conveyed by Buyer to
Originator, free and clear of any Adverse Claim on the part of the Buyer or any
assignee of the Buyer. If the aggregate amount of all Purchase Price Credits
during any Calculation Period shall exceed the aggregate amount of Purchase
Price payable in respect of Receivables coming into existence during such
Calculation Period, the Originator shall pay an amount in cash equal to such
excess to Buyer on the Settlement Date following the end of such Calculation
Period or on such earlier date as the Agent may direct. Buyer hereby grants to
Originator a power of attorney, coupled with an interest, to act as its attorney
for the purpose of doing anything which Buyer may lawfully do by attorney solely
for the purpose of effecting any reconveyance of Reconveyed Assets to be
effected in accordance with this Section 1.3.

Section 1.4 Payments and Computations, Etc. All amounts to be paid or deposited
by Buyer hereunder shall be paid or deposited in accordance with the terms
hereof on the day when due in immediately available funds to the account of
Originator designated from time to time by Originator or as otherwise directed
by Originator. In the event that any payment owed by any Person hereunder
becomes due on a day that is not a Business Day, then such payment shall be made
on the next succeeding Business Day. If any Person fails to pay any amount
hereunder when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid in full; provided, however, that such Default Fee
shall not at any time exceed the maximum rate permitted by applicable law. All
computations of interest payable hereunder shall be made on the basis of a year
of 365 days for the actual number of days (including the first but excluding the
last day) elapsed.

Section 1.5 Transfer of Records.

 

(a)

In connection with the Purchase of Receivables hereunder, Originator hereby
sells, transfers, assigns and otherwise conveys to Buyer all of Originator’s
right and title to and interest in the Records relating to all Receivables sold
hereunder, without the need

 

5



--------------------------------------------------------------------------------

 

for any further documentation in connection with the Purchase. In connection
with such transfer, Originator hereby grants to the Buyer (and authorizes the
Buyer to grant to the Agent) and the Servicer an irrevocable, non-exclusive
license to use, without royalty or payment of any kind, all software used by
Originator to account for the Receivables, to the extent necessary to administer
the Receivables, whether such software is owned by Originator or is owned by
others and used by Originator under license agreements with respect thereto,
provided that should the consent of any licensor of Originator to such grant of
the license described herein be required, Originator hereby agrees that upon the
request of Buyer (or the Agent as Buyer’s assignee), such consent shall be a
condition to the grant of the foregoing license with respect to the applicable
software and Originator will use its reasonable efforts to obtain the consent of
such third-party licensor. The license granted hereby shall be irrevocable, and
shall terminate on the date this Agreement terminates in accordance with its
terms.

 

(b) Originator (i) shall take such action requested by Buyer and/or the Agent
(as Buyer’s assignee), from time to time hereafter, that may be necessary or
appropriate to ensure that Buyer and its assigns under the Purchase Agreement
have an enforceable ownership interest in the Records relating to the
Receivables purchased from Originator hereunder, and (ii) shall use its
reasonable efforts to ensure that Buyer, the Agent and the Servicer each has an
enforceable right (whether by license or sublicense or otherwise) to use all of
the computer software used to account for the Receivables and/or to recreate
such Records.

Section 1.6 Reconveyance of Receivables on Termination Date. On the Termination
Date, Buyer hereby reassigns to Originator for $1.00, free and clear of any
Adverse Claim on the part of Buyer or any assignee of Buyer, all of Buyer’s
right, title and interest in and to the Receivables, Related Security, any
Collections, any Records, Contracts and other rights and documents relating
thereto that are originated on or after the Termination Date, which for greater
certainty shall be deemed to be Reconveyed Assets, and Buyer and Originator
shall promptly execute and deliver all instruments and documents and take all
actions necessary, including without limitation any recording, filing or
registration, to evidence and give effect to such reassignment. Buyer grants to
Originator a power of attorney, coupled with an interest, to act as its attorney
for the purpose of doing anything which Buyer may lawfully do by attorney solely
for the purpose of effecting any reassignment of Receivables, Related Security,
any Collections, any Records, Contracts and other rights and documents relating
thereto to be effected in accordance with this Section 1.6.

 

6



--------------------------------------------------------------------------------

Section 1.7 Re-characterization. If the sale of Receivables hereunder is
re-characterized as a secured loan and not a sale or if such sale shall for any
reason be ineffective or unenforceable, each of the Originator and the Buyer
represents and warrants as to itself that each remittance of Collections by the
Originator to the Buyer hereunder will have been (i) in payment of a debt
incurred by the Originator in the ordinary course of business or financial
affairs of the Originator and the Buyer and (ii) made in the ordinary course of
business or financial affairs of the Originator and the Buyer.

Section 1.8 Reconveyed Assets. Notwithstanding anything contained in this
Agreement, following the reconveyance of any Reconveyed Assets, the relevant
Reconveyed Assets shall be deemed not to form part of the Receivables, Related
Security, Collections, Records, Contracts or other rights and documents relating
to such Reconveyed Assets sold, transferred assigned to the Buyer or in respect
of which other rights were assigned to the Buyer under this Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of Originator. Originator hereby
represents and warrants to Buyer that:

 

(a) Corporate Existence and Power. Originator is (1) a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and (2) is duly qualified to do business and is
in good standing as a foreign corporation (other than in its jurisdiction of
incorporation) and has and holds all corporate power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted, except in the
case of (2) to the extent that any failure to do so could not be reasonably
expected to have a Material Adverse Effect.

 

(b) Power and Authority; Due Authorization Execution and Delivery. The execution
and delivery by Originator of this Agreement and each other Transaction Document
to which it is a party, and the performance of its obligations hereunder and
thereunder, and Originator’s use of the proceeds of the Purchase made hereunder,
are within its corporate powers and authority and have been duly authorized by
all necessary corporate action on its part. This Agreement and each other
Transaction Document to which Originator is a party has been duly executed and
delivered by Originator.

 

7



--------------------------------------------------------------------------------

(c) No Conflict. The execution and delivery by Originator of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws (or equivalent
organizational documents), (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or by which it or any of its property is bound, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of Originator (except as created by the Transaction Documents); and no
transaction contemplated hereby requires compliance with any bulk sales act or
similar law.

 

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by Originator of this Agreement
and each other Transaction Document to which it is a party and the performance
of its obligations hereunder and thereunder.

 

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of Originator’s knowledge, threatened, against or affecting Originator,
or any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a Material Adverse Effect. Originator is
not in default with respect to any order of any court, arbitrator or
governmental body.

 

(f) Binding Effect. This Agreement and each other Transaction Document to which
Originator is a party constitute the legal, valid and binding obligations of
Originator enforceable against Originator in accordance with their respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

(g)

Accuracy of Information. All information heretofore furnished by Originator or
any of its Affiliates to Buyer (or its assigns) for purposes of or in connection
with this Agreement, any of the other Transaction Documents or any transaction
contemplated hereby or thereby is, and all such information hereafter furnished
by Originator or any of its Affiliates to Buyer (or its assigns)

 

8



--------------------------------------------------------------------------------

 

will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

 

(h) Use of Proceeds. No proceeds of the Purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, as amended.

 

(i) Good Title. Immediately prior to the transfer hereunder of any Receivable,
Originator shall be the legal and beneficial owner of each such Receivables and
Related Security with respect thereto, free and clear of any Adverse Claim,
except as created by the Transaction Documents. There have been duly filed all
financing statements or other similar instruments or documents, if any,
necessary under the PPSA (or any comparable law) of all appropriate
jurisdictions to perfect Originator’s ownership interest in each Receivable, its
Collections and the Related Security.

 

(j) Perfection. This Agreement, together with the filing by Originator of the
financing statements contemplated in Section 4.1(g), is effective to transfer to
Buyer (and Buyer shall acquire from Originator) on the date hereof legal and
beneficial ownership to, with the right to sell and encumber each Receivable
existing and hereafter arising, together with the Related Security and
Collections with respect thereto, free and clear of any Adverse Claim, except as
created by the Transactions Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the PPSA
(or any comparable law) of all appropriate jurisdictions to perfect Buyer’s
ownership interest in the Receivables, the Related Security and the Collections.

 

(k) Places of Business. The principal places of business and chief executive
office of Originator and the offices where it keeps all of its Records are
located at the address(es) listed on Exhibit II or such other locations of which
Buyer has been notified in accordance with Section 4.2(a) in jurisdictions where
all action required by Section 4.2(a) has been taken and completed.

 

(l) Collections. The names and addresses of all Collection Banks, together with
the account numbers of the Collection Accounts of Originator at each Collection
Bank and the post office box number of each Lock-Box, are listed on Exhibit III.

 

9



--------------------------------------------------------------------------------

(m) Material Adverse Effect. Since September 30, 2008, no event has occurred
that would have a Material Adverse Effect.

 

(n) Names. In the past five (5) years, Originator has not used any corporate
names, trade names or assumed names other than as listed on Exhibit II.

 

(o) Not an Investment Company. Originator is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or any successor
statute.

 

(p) Compliance with Law. Originator has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject. Each Receivable, together with the
Contract related thereto, does not contravene any laws, rules or regulations
applicable thereto (including, without limitation, laws, rules and regulations
relating to consumer protection, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of such Contract is in violation of any such law, rule or
regulation, except to the extent that any contravention or violation could not
reasonably be expected to have a Material Adverse Effect.

 

(q) Compliance with Credit and Collection Policy. Originator has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any material change to
such Credit and Collection Policy.

 

(r) Payments to Originator. With respect to each Receivable transferred to Buyer
hereunder, the Purchase Price to be paid to Originator by Buyer constitutes
approximately the fair market value in consideration therefor and the terms of
this Agreement are consistent with the terms that would be obtained in an arm’s
length sale, and such transfer was not made for or on account of an antecedent
debt.

 

(s) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

10



--------------------------------------------------------------------------------

(t) Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date it came into existence was an
Eligible Receivable on such date.

 

(u) Accounting. The manner in which Originator will account for the transactions
contemplated by this Agreement is not inconsistent with the characterization or
treatment of each transfer hereunder as having the effect of a true sale.

 

(v) Compliance with Representations. On and as of the date of the Purchase and
on and as of each subsequent date each Receivable comes into existence,
Originator hereby represents and warrants that all of the other representations
and warranties set forth in this Article II are true and correct on and as of
each such date (and after giving effect to all Receivables in existence on each
such date) as though made on and as of each such date, provided however that any
changes to such representations and warranties that have been communicated to
Buyer by Originator in accordance with the covenants set forth in Section 4.2
shall be deemed to have been made for the foregoing purposes. For greater
certainty and notwithstanding anything to the contrary herein, Originator makes
no representation or warranty with respect to the collectibility of any
Receivable following the date of purchase thereof.

ARTICLE III

CONDITIONS OF PURCHASE

Section 3.1 Conditions Precedent to Purchase. The Purchase under this Agreement
is subject to the conditions precedent that (a) Buyer shall have received on or
before the date of the Purchase those documents listed on Schedule A and (b) all
of the conditions to the initial purchase under the Purchase Agreement shall
have been satisfied or waived in accordance with the terms thereof.

Section 3.2 Conditions Precedent to Subsequent Transfers and Payments.
Originator’s obligation to transfer and Buyer’s obligation to pay for
Receivables coming into existence after the date hereof shall be subject to the
further conditions precedent that (a) the Termination Date shall not have
occurred; and (b) Buyer (or its assigns) shall have received such other
approvals, opinions or documents as it may reasonably request.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

Section 4.1 Affirmative Covenants of Originator. Until the date on which this
Agreement terminates in accordance with its terms, Originator hereby covenants
as set forth below:

 

(a) Financial Reporting. Originator will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to Buyer (or its
assigns):

(i) Annual Reporting. Within 90 days after the close of each of its respective
fiscal years, audited and consolidated financial statements (which shall include
balance sheets, statements of income and retained earnings and a statement of
cash flows) for Originator for such fiscal year certified in a manner acceptable
to Buyer (or its assigns) by independent public accountants acceptable to Buyer
(or its assigns), which certification shall state that such consolidated
financial statements present fairly the financial position for the periods
indicated in conformity with GAAP applied on a basis consistent with prior
years.

(ii) Quarterly Reporting. Within 50 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, balance sheets of
Originator as at the close of each such period and statements of income and
retained earnings and a statement of cash flows for Originator for the period
from the beginning of such fiscal year to the end of such quarter, all certified
by an Authorized Officer.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by Originator’s Authorized Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.

(iv) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Buyer, the Managing Agents, the Purchaser or the Agent, copies of the same.

 

12



--------------------------------------------------------------------------------

(v) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or amendment to the Credit and
Collection Policy, a copy of the Credit and Collection Policy then in effect and
a notice indicating such change or amendment.

(vi) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of Originator as Buyer (or its assigns) may
from time to time reasonably request in order to protect the interests of Buyer
(and its assigns) under or as contemplated by this Agreement.

 

(b) Notices. Originator will notify the Buyer (or its assigns) in writing of any
of the following promptly upon learning of the occurrence thereof, describing
the same and, if applicable, the steps being taken with respect thereto:

(i) Termination Events or Potential Termination Events. The occurrence of each
Termination Event and each Potential Termination Event, by a statement of an
Authorized Officer of Originator.

(ii) Judgment and Proceedings. (1) The entry of any judgment or decree against
Originator or any of its Subsidiaries which is reasonably likely to have a
Material Adverse Effect; or (2) the institution of any material litigation,
arbitration proceeding or governmental proceeding against Originator.

(iii) Material Adverse Effect. The occurrence of any event or condition that
has, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other material financing arrangement pursuant to which
Originator is a debtor or an obligor.

 

(c)

Compliance with Laws and Preservation of Corporate Existence. Originator will
comply in all respects with all applicable laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
except to the extent that

 

13



--------------------------------------------------------------------------------

 

any failure to do so could not be reasonably expected to have a Material Adverse
Effect. Originator will preserve and maintain its corporate existence, rights,
franchises and privileges in the jurisdiction of its incorporation, and qualify
and remain qualified in good standing as a foreign corporation in each
jurisdiction (other than its jurisdiction of incorporation) where its business
is conducted except to the extent that any failure to do so could not be
reasonably expected to have a Material Adverse Effect.

 

(d) Audits. Originator will furnish to Buyer, the Servicer and the Agent from
time to time such information with respect to it and the Receivables as Buyer,
the Servicer or the Agent may reasonably request. Originator will, from time to
time during regular business hours as requested by Buyer, the Servicer or the
Agent or the Agent, upon reasonable notice and at the sole cost of Originator,
permit Buyer, the Servicer and the Agent or their respective agents or
representatives, (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of Originator relating to the
Receivables and the Related Security, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of Originator for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to Originator’s financial condition or the Receivables
and the Related Security or Originator’s performance under any of the
Transaction Documents or Originator’s performance under the Contracts and, in
each case, with any of the officers or employees of Originator having knowledge
of such matters. The extent to which Originator shall be liable in respect of
costs and expenses incurred by the Agent in connection with the activities
contemplated in this Section 4.1(d) shall be as set forth in the Ancillary Costs
Agreement.

 

(e) Keeping and Marking of Records and Books.

(i) Originator will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
timely identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). Originator will give Buyer (or its
assigns) notice of any material change in the administrative and operating
procedures referred to in the previous sentence.

 

14



--------------------------------------------------------------------------------

(ii) Originator will (A) on or prior to the date hereof, mark its master data
processing records and other books and records relating to the Receivables with
a legend, acceptable to Buyer (or its assigns), describing Buyer’s ownership
interests in the Receivables and further describing the Purchaser Interests of
the Agent (on behalf of the Purchasers) under the Purchase Agreement and
(B) upon the request of Buyer or the Agent, (x) at any time, following the
occurrence of a Termination Event, at which the Agent is considering the
termination of JDI as Servicer for purposes of the Purchase Agreement, mark each
Contract with a legend describing Buyer’s ownership interests in the Receivables
and further describing the Purchaser Interests of the Agent (on behalf of the
Purchasers) and (y) after the termination of JDI as Servicer, deliver to Buyer
or, if so directed by Buyer, the Agent all Contracts (including, without
limitation, all multiple originals of any such Contract) relating to the
Receivables.

 

(f) Compliance with Contracts and Credit and Collection Policy. Originator will
timely and fully (i) perform and comply with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, except to the extent that any failure to do so could not be
reasonably expected to have a Material Adverse Effect, and (ii) comply in all
material respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract. Originator will pay when due any taxes
payable in connection with the Receivables, exclusive of taxes on or measured by
income or gross receipts of Buyer and its assigns.

 

(g) Ownership. Originator will take all necessary action to establish and
maintain, irrevocably in Buyer, legal and equitable title to the Receivables,
the Related Security and the Collections, free and clear of any Adverse Claims
other than Adverse Claims in favor of Buyer (and its assigns) (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the PPSA (or any comparable law) of all
appropriate jurisdictions to perfect Buyer’s interest in such Receivables,
Related Security and Collections and such other action to perfect, protect or
more fully evidence the interest of Buyer as Buyer or the Agent may reasonably
request).

 

(h)

Purchasers’ Reliance. Originator acknowledges that the Agent and the Purchasers
are entering into the transactions contemplated by the Purchase Agreement in
reliance upon Buyer’s identity as a legal entity that is separate from
Originator and any Affiliates thereof. Therefore, from and after the date of
execution and delivery of this Agreement, Originator will take all reasonable
steps

 

15



--------------------------------------------------------------------------------

 

including, without limitation, all steps that Buyer or any assignee of Buyer may
from time to time reasonably request to maintain Buyer’s identity as a separate
legal entity and to make it manifest to third parties that Buyer is an entity
with assets and liabilities distinct from those of Originator and any Affiliates
thereof and not just a division of Originator. Without limiting the generality
of the foregoing and in addition to the other covenants set forth herein,
Originator (i) will not hold itself out to third parties as liable for the debts
of Buyer nor purport to own the Receivables and other assets acquired by Buyer,
(ii) will take all other actions necessary on its part to maintain itself as a
separate legal entity distinct from Buyer, including by giving consideration to
the obligations of Buyer to comply with the covenants set forth in
Section 7.1(i) of the Purchase Agreement and (iii) will cause all tax
liabilities arising in connection with the transactions contemplated herein or
otherwise to be allocated between Originator and Buyer on an arm’s-length basis.

 

(i) Collections. For so long as any Lock-Box Account or Collection Account is in
the name of or under the control of Originator, Originator will cause (1) all
proceeds from all Lock-Boxes to be directly deposited by a Collection Bank into
a Collection Account and (2) each Lock-Box and Collection Account to be subject
at all times to a Collection Account Agreement that is in full force and effect.
In the event any payments relating to Receivables are remitted directly to
Originator or any Affiliate of Originator, Originator will remit (or will cause
all such payments to be remitted) directly to a Collection Bank for deposit into
a Collection Account within two (2) Business Days following receipt thereof and,
at all times prior to such remittance, Originator will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of Buyer and its assigns. Originator will transfer exclusive ownership,
dominion and control of each Lock-Box and Collection Account to Buyer and, will
not grant the right to take dominion and control of any Lock-Box or Collection
Account at a future time or upon the occurrence of a future event to any Person,
except to Buyer (or its assigns) as contemplated by this Agreement and the
Purchase Agreement.

 

(j) Taxes. Originator will file all federal, provincial and local tax returns
and reports required by law to be filed by it (including all required GST and
PST returns and filings) and promptly pay all taxes and governmental charges at
any time owing, except those which are being contested in good faith by
appropriate proceedings, provided that adequate reserves for such contested
taxes have been established in accordance with GAAP and the relevant
governmental authority shall not have commenced any enforcement proceedings
seeking recourse against any assets of the Originator in respect of such
contested taxes.

 

16



--------------------------------------------------------------------------------

(k) Insurance. Originator will maintain in effect, or cause to be maintained in
effect, at Originator’s own expense, such casualty and liability insurance as
Originator deems appropriate in its good faith business judgment. Buyer and the
Agent, for the benefit of the Purchasers, shall be named as additional insureds
with respect to all such liability insurance maintained by Originator.
Originator will pay or cause to be paid, the premiums therefor and deliver to
Buyer and the Agent evidence satisfactory to Buyer and the Agent of such
insurance coverage. Copies of the insurance certificates for any such policies
shall be furnished to Buyer, the Agent and any Purchaser upon Buyer’s, the
Agent’s or such Purchaser’s request. The foregoing requirements shall not be
construed to negate, reduce or modify, and are in addition to, Originator’s
obligations hereunder.

Section 4.2 Negative Covenants of Originator. Until the date on which this
Agreement terminates in accordance with its terms, Originator hereby covenants
that:

 

(a) Name Change, Offices and Records. Originator will not change its name or
change the location of its chief executive office, principal place of business
or registered office or the location where any Records are kept unless it shall
have: (i) given Buyer (or its assigns) at least forty-five (45) days’ prior
written notice thereof and (ii) delivered to Buyer (or its assigns) all
financing statements, instruments and other documents requested by Buyer (or its
assigns) in connection with such change or relocation.

 

(b) Change in Payment Instructions to Obligors. For so long as any Lock-Box
Account or Collection Account is in the name of or under the control of
Originator, Originator will not add or terminate any bank as a Collection Bank,
or make any change in the instructions to Obligors regarding payments to be made
to any Lock-Box or Collection Account, unless Buyer (or its assigns) shall have
received, at least ten (10) days before the proposed effective date therefor,
(i) written notice of such addition, termination or change and (ii) with respect
to the addition of a Collection Bank or a Collection Account or Lock-Box, an
executed Collection Account Agreement with respect to the new Collection Account
or Lock-Box; provided, however, that Originator may make changes in instructions
to Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.

 

17



--------------------------------------------------------------------------------

(c) Modifications to Contracts and Credit and Collection Policy. Originator will
not make any change to the Credit and Collection Policy that could adversely
affect the collectibility of the Receivables or decrease the credit quality of
any newly created Receivables. Originator will not extend, amend or otherwise
materially modify the terms of any Receivable or any Contract related thereto
other than in accordance with the Credit and Collection Policy.

 

(d) Sales, Liens. Originator will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim (other than Permitted Liens) upon
(including, without limitation, the filing of any financing statement other than
the filings by Citicorp USA Inc., for itself or as agent made on or prior to the
date hereof) or with respect to, any Receivable, Related Security or
Collections, or upon or with respect to any Contract under which any Receivable
arises, or any Lock-Box or Collection Account, or assign any right to receive
income with respect thereto (other than, in each case, the creation of the
interests therein in favor of Buyer provided for herein), and Originator will
defend the right, title and interest of Buyer in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under Originator. Originator shall not create or suffer to exist any mortgage,
pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory unless (i) in the case of any inventory,
either (A) such Adverse Claim by its express terms is extinguished or released
upon the sale, transfer or other disposition of such inventory or (B) such
Adverse Claim is a nonconsensual lien arising by operation of law and the
indebtedness or obligations secured thereby are not then due and payable, and
(ii) if requested by the Agent, the applicable lienholder shall have entered
into an intercreditor agreement with the Agent in the form and substance
satisfactory to the Agent promptly following such request.

 

(e) Accounting for Purchase. Originator will not, and will not permit any
Affiliate over which Originator has control to, account for or treat (whether in
financial statements or otherwise) the transactions contemplated hereby in any
manner other than the sale of the Receivables and the Related Security by
Originator to Buyer or in any other respect account for or treat the
transactions contemplated hereby in any manner other than as a sale of the
Receivables and the Related Security by Originator to Buyer except to the extent
that such transactions are not recognized on account of consolidated financial
reporting in accordance with generally accepted accounting principles.

 

18



--------------------------------------------------------------------------------

Section 4.3 Covenants of Buyer. Buyer shall or shall direct Servicer to, as soon
as practicable following receipt thereof, turn over to Originator any cash
collections or other cash proceeds received with respect to any obligations
owing to Originator which obligations do not constitute Receivables or Related
Security or Collections in respect thereof, including, without limitation, funds
that represent payments in respect of Reconveyed Assets, PST or services
rendered in Canada. For greater certainty, amounts paid by any Obligor matching
the amount of Originator’s invoices to such Obligor shall be deemed to include
payments in respect of PST and or services if such invoices included PST and/or
services.

ARTICLE V

TERMINATION EVENTS

Section 5.1 Termination Events. The occurrence of any one or more of the
following events shall constitute a Termination Event:

 

(a) Originator shall fail (i) to make any payment or deposit required hereunder
when due, or (ii) to perform or observe any term, covenant or agreement
hereunder (other than as referred to in clause (i) of this paragraph (a)) or any
other Transaction Document to which it is a party, and such failure shall
continue for five (5) consecutive Business Days.

 

(b) Any representation, warranty, certification or statement made by Originator
in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material way when made or deemed made. Notwithstanding the foregoing, a breach
of any representation or warranty which relates solely to the eligibility or
characteristics of any Receivable shall not constitute a Termination Event
hereunder if a Purchase Price Credit Adjustment (and any related payment by
Originator) is duly and timely made in accordance with Section 1.3 hereof.

 

(c)

Failure of Originator or any of its Subsidiaries or Affiliates to pay any
Indebtedness when due in an aggregate amount in excess of $10,000,000; or the
default by Originator or any of its Subsidiaries or Affiliates in the
performance of any term, provision or condition contained in any agreement under
which any such Indebtedness was created or is governed, the effect of which is
to cause, or to permit the holder or holders of such Indebtedness to cause, such
Indebtedness to become due prior to its stated

 

19



--------------------------------------------------------------------------------

 

maturity; or any such Indebtedness of Originator or any of its Subsidiaries or
Affiliates shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the date of maturity
thereof.

 

(d) (i) Originator or any of its Subsidiaries or Affiliates shall generally not
pay its debts as such debts become due or shall admit in writing its inability
to pay its debts generally or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against Originator or any
of its Subsidiaries or Affiliates seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property, provided, that in the case of an involuntary proceeding instituted
against Originator or any of its Subsidiaries or Affiliates, the Termination
Date shall not occur or be declared for 60 days after such proceeding is
instituted unless Originator shall at any time during such period consent to or
acquiesce in the continuance or maintenance of such proceeding or
(ii) Originator or any of its Affiliates shall take any corporate action to
authorize any of the actions set forth in the foregoing clause (i) of this
subsection (d).

 

(e) A Change of Control shall occur.

 

(f) One or more final judgments for the payment of money shall be entered
against Originator on claims not covered by insurance or as to which the
insurance carrier has denied its responsibility, and such judgment shall
(i) individually or in the aggregate for all judgments then outstanding against
the Originator and any of its Affiliates exceed an amount equal to $10,000,000,
and (ii) continue unsatisfied and in effect for fifteen (15) consecutive days
without a stay of execution.

 

(g) Termination of the Purchase Agreement in accordance with its terms.

Section 5.2 Remedies. Upon the occurrence and during the continuation of a
Termination Event, Buyer may take any of the following actions: (i) declare (by
notice to Originator) the Termination Date to have occurred, whereupon the
Termination Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by Originator;
provided, however, that upon the occurrence of Termination Event described in
Section 5.1(d) (subject to the proviso therein), or of

 

20



--------------------------------------------------------------------------------

an actual or deemed entry of an order for relief with respect to Originator
under any applicable law relating to bankruptcy, insolvency or reorganization or
relief of debtors, the Termination Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by Originator and (ii) to the fullest extent permitted by applicable law,
declare that the Default Fee shall accrue with respect to any amounts then due
and owing by Buyer to Originator. The aforementioned rights and remedies shall
be in addition to all other rights and remedies of Buyer and its assigns
available under this Agreement, by operation of law, at equity or otherwise, all
of which are hereby expressly preserved, including, without limitation, all
rights and remedies provided under the PPSA, all of which rights shall be
cumulative.

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnities by Originator. Without limiting any other rights that
Buyer may have hereunder or under applicable law, Originator hereby agrees to
indemnify Buyer and its assigns (including, without limitation, the Purchasers
and the Agent), officers, directors, agents and employees (each an “Indemnified
Party”) from and against any and all damages, losses, claims, taxes and
liabilities, reasonable costs and expenses and for all other amounts payable,
including reasonable attorneys’ fees (which attorneys may be employees of Buyer)
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by Buyer of an interest in the Receivables pursuant to this
Agreement. Accordingly, without limiting the generality of the foregoing
indemnification, Originator shall indemnify Buyer for Indemnified Amounts
relating to or resulting from:

(i) any representation or warranty made by Originator (or any officers of
Originator) under or in connection with this Agreement, any other Transaction
Document or any other information or report delivered by Originator pursuant
hereto or thereto, which shall have been false or incorrect when made or deemed
made;

(ii) the failure by Originator, to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;

 

21



--------------------------------------------------------------------------------

(iii) any failure of Originator to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;

(iv) any products liability or similar claim arising out of or in connection
with merchandise, insurance or services that are the subject of any Contract;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services, in any such case either (i) as a result
of any event, fact or circumstance that arose or existed at a time before such
Receivable was purchased by Buyer, or (ii) at any time after such purchase,
resulting from any action taken by Originator, or any failure to act by
Originator where required, with respect to such Receivable;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to (i) this Agreement
or any of the other Transaction Documents as a result of Originator’s
participation therein, (ii) the use of proceeds of sales by Originator,
(iii) the ownership of the Receivables by Originator prior to their sale to
Buyer or, (iv) the ownership of the Receivables by Buyer after the purchase
thereof by Buyer and resulting from any action by Originator, or any failure to
act by Originator where required;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding, in each case as a result of circumstances that existed on or
prior to the date of purchase of such Receivable by Buyer;

 

22



--------------------------------------------------------------------------------

(ix) any Termination Event described in Section 5.1(d);

(x) the failure to vest in Buyer at the time of sale to Buyer a first priority,
perfected ownership interest in the Receivables, the Related Security and the
Collections, free and clear of any Adverse Claim (except as created by the
Transaction Documents and except in respect of Permitted Liens);

(xi) any action or omission by Originator which reduces or impairs the rights of
Buyer with respect to any Receivable or the value of any such Receivable (unless
taken in accordance with the Transaction Documents);

(xii) any attempt by any Person to void the Purchase hereunder under statutory
provisions or common law or equitable action; and

(xiii) the failure to pay when due any taxes which are Originator’s
responsibility to pay, including without limitation, GST, PST or other sales,
excise or personal property taxes payable in connection with the Receivables.

Notwithstanding anything contained herein to the contrary, Originator shall have
no obligation to indemnify any Indemnified Party from and against:

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(ii) Indemnified Amounts to the extent the same include losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy,
lack of creditworthiness or failure to pay of or by the related Obligor; or

(iii) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the U.S. Tax Characterization.

 

23



--------------------------------------------------------------------------------

Section 6.2 Other Costs and Expenses. Originator shall pay to Buyer on demand
all costs and out-of-pocket expenses in connection with the preparation,
execution, delivery and administration of this Agreement, the transactions
contemplated hereby and the other documents to be delivered hereunder.
Originator shall pay to Buyer on demand any and all costs and expenses of Buyer,
if any, including reasonable counsel fees and expenses in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following a Termination
Event.

ARTICLE VII

ADMINISTRATION AND COLLECTION

Section 7.1 Collection Accounts. Originator hereby transfers to Buyer the
exclusive ownership and control of each Lock-Box and Collection Account owned by
it, provided that, where consented to by Buyer, either The Butcher Company or
Originator will continue to retain ownership of such Lock-Box and Collections
Accounts in its capacity as bare trustee for the Buyer for the benefit of and at
the direction and cost of Buyer. Originator hereby authorizes Buyer, and agrees
that Buyer shall be entitled to (i) endorse Originator’s name on checks and
other instruments representing Collections, (ii) enforce the Receivables and the
Related Security (including the related Contracts insofar as the collection of
Receivables is concerned) and (iii) take such action as shall be necessary or
desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of Buyer.

Section 7.2 Responsibilities of Originator. Anything herein to the contrary
notwithstanding, the exercise by Buyer (or its assignees) of its rights
hereunder shall not release Originator from any of its duties or obligations
with respect to any Receivables or under the related Contracts or Invoices,
including the payment when due of any taxes, including without limitation, GST,
PST and other sales taxes payable in connection with its performance under the
Contracts relating to the Receivables. Buyer shall have no obligation or
liability with respect to any Receivables or related Contracts or Invoices, nor
shall Buyer be obligated to perform the obligations of Originator.

 

24



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Waivers and Amendments.

 

(a) No failure or delay on the part of Buyer (or its assigns) in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.

 

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by Originator and Buyer and, to the extent
required under the Purchase Agreement, the Agent and the Financial Institutions
or the Required Financial Institutions.

 

(c) Buyer shall provide prior written notice to Originator of any amendments or
waivers to the Purchase Agreement that may effect any rights and obligations of
Originator hereunder.

Section 8.2 Notices. Except as provided below, all communications and notices
provided for hereunder shall be in writing (including bank wire, telecopy or
electronic facsimile transmission or similar writing) and shall be given to the
other parties hereto at their respective addresses or telecopy numbers set forth
on the signature pages hereof or at such other address or telecopy number as
such Person may hereafter specify for the purpose of notice to each of the other
parties hereto. Each such notice or other communication shall be effective
(i) if given by telecopy, upon the receipt thereof, (ii) if given by mail, three
(3) Business Days after the time such communication is deposited in the mail
with first class postage prepaid or (iii) if given by any other means, when
received at the address specified in this Section 8.2.

Section 8.3 Protection of Ownership Interests of Buyer.

 

(a)

Originator agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary, or that Buyer (or its assigns) may reasonably request, to
perfect, protect or more fully evidence the Purchaser Interests with respect to
Receivables, the Collections and the Related Security, or to enable Buyer (or
its

 

25



--------------------------------------------------------------------------------

 

assigns) to exercise and enforce their rights and remedies hereunder. At any
time upon the occurrence of a Termination Event and during the continuation
thereof, Buyer (or its assigns) may, at Originator’s sole cost and expense,
direct Originator to notify the Obligors of Receivables of the ownership
interests of Buyer under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
Buyer or its designee. Buyer acknowledges and agrees that Originator may elect
not to provide such notice to Obligors until such time as it is so directed by
Buyer.

 

(b) If Originator fails to perform any of its obligations hereunder, Buyer (or
its assigns) may (but shall not be required to) perform, or cause performance
of, such obligation, and Buyer’s (or such assigns’) reasonable out-of-pocket
costs and expenses incurred in connection therewith shall be payable by
Originator as provided in Section 6.2. Originator irrevocably authorizes Buyer
(and its assigns) at any time and from time to time in the sole discretion of
Buyer (or its assigns), and appoints Buyer (and its assigns) as its
attorney(s)-in-fact, to act on behalf of Originator (i) following a failure on
the part of Originator to execute the financing statements referred to below on
its own behalf, to execute on behalf of Originator as debtor and to file
financing statements necessary or desirable in Buyer’s (or its assigns’) sole
discretion to perfect and to maintain the perfection of the ownership interest
of Buyer in the Receivables and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Receivables as a financing statement in such offices as Buyer (or its assigns)
in their sole discretion deem necessary or desirable to perfect and to maintain
the perfection of Buyer’s ownership interests in the Receivables. This
appointment is coupled with an interest and is irrevocable.

Section 8.4 Confidentiality.

(a) Originator shall maintain and shall cause each of its employees and officers
to maintain the confidentiality of this Agreement and the other confidential
proprietary information with respect to the Agent and the Conduits and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
Originator and its officers and employees may disclose such information to
Originator’s external accountants and attorneys and as required by any
applicable law or order of any judicial or administrative proceeding.

 

26



--------------------------------------------------------------------------------

(b) The Buyer shall (and the Buyer shall cause the Purchasers, the Managing
Agents and the Agent to) maintain and cause each of its employees and officers
to maintain the confidentiality of nonpublic proprietary information with
respect to Originator and its business obtained by it in connection with the
structuring, negotiating and execution of the transactions contemplated herein.
Anything herein to the contrary notwithstanding, Originator hereby consents to
the disclosure of any nonpublic information with respect to it (i) to Buyer, the
Agent, the Purchasers, the Managing Agents, the Financial Institutions or the
Conduits by each other or (ii) by the Agent to any rating agency or provider of
a surety, guaranty or credit or liquidity enhancement to the Conduits or any
entity organized for the purpose of purchasing, or making loans secured by,
financial assets for which BNS acts as the administrative agent and to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing. In addition, the Purchasers, the Managing Agents and the Agent may
disclose any such nonpublic information pursuant to any applicable law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (having the force or effect of law). The
Agent, the Managing Agents or the Purchasers may disclose any nonpublic
information with respect to the Originator to any prospective or actual assignee
or participant of any of them or to any Commercial Paper dealer, with the prior
written consent of Originator, provided that the Agent and the Purchasers may
disclose any nonpublic information to any such Person, without the consent of
Originator, any other Originator or any other Person, if such information is
presented on a portfolio basis, does not explicitly refer to Originator and does
not disclose specific financial information in respect of the Originator.

(c) Anything herein to the contrary notwithstanding, Buyer, Originator, each
Purchaser, each Managing Agent, the Agent, each Indemnified Party and any
successor or assign of any of the foregoing (and each employee, representative
or other agent of any of the foregoing) may disclose to any and all Persons,
without limitation of any kind, the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are or have been provided to any of the
foregoing relating to such tax treatment or tax structure, and it is hereby
confirmed that each of the foregoing have been so authorized since the
commencement of discussions regarding the transactions.

Section 8.5 Bankruptcy Petition.

 

(a)

Originator and Buyer each hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding senior
Indebtedness of any Conduit it will not institute against, or join any other
Person in instituting

 

27



--------------------------------------------------------------------------------

 

against, any Conduit any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or any other similar proceeding under the laws of
Canada, any province of Canada, the United States or any state of the United
States.

 

(b) Originator hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding obligations of
JWPR Corporation under the Purchase Agreement, it will not institute against, or
join in any other Person in instituting against, JWPR Corporation any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or any other similar proceeding under the laws of Canada, any province of
Canada, the United States or any state of the United States.

Section 8.6 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF
CANADA APPLICABLE THEREIN, WITHOUT REGARD TO THE CONFLICT OF LAW RULES.

Section 8.7 CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY (I) SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY COURT OF THE PROVINCE OF ONTARIO IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED PURSUANT TO THIS AGREEMENT AND (II) AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF
BUYER (OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST ORIGINATOR IN THE COURTS OF
ANY OTHER JURISDICTION.

Section 8.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.

 

28



--------------------------------------------------------------------------------

Section 8.9 Integration; Binding Effect; Survival of Terms.

 

(a) This Agreement, the Purchase Agreement and each Collection Account Agreement
contain the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof superseding all prior oral or written understandings.

 

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by Originator pursuant to Article
II, (ii) the indemnification and payment provisions of Article VI, and
Section 8.5 shall be continuing and shall survive any termination of this
Agreement.

Section 8.10 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

JOHNSONDIVERSEY CANADA, INC. By:  

/s/ Lori P. Marin

Name:   Lori P. Marin Title:   VP and Corporate Treasurer Address:

c/o JohnsonDiversey, Inc.

Attn: Corporate Treasurer

8310 16th Street

Sturtevant, WI 53177

JWPR CORPORATION By:  

/s/ Tony A. Sebranek

Name:   Tony A. Sebranek Title:   Vice President Address:

c/o M&I Portfolio Services Inc.

3993 Howard Hughes Parkway,

Suite 100

Las Vegas, NV 89109

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

Execution Version

Exhibit I

Definitions

This is Exhibit I to the Agreement (as hereinafter defined). As used in the
Agreement and the Exhibits, Schedules and Annexes thereto, capitalized terms
have the meanings set forth in this Exhibit I (such meanings to be equally
applicable to the singular and plural forms thereof). If a capitalized term is
used in the Agreement, or any Exhibit, Schedule or Annex thereto, and not
otherwise defined therein or in this Exhibit I, such term shall have the meaning
assigned thereto in Exhibit I to the Purchase Agreement.

“Agent” has the meaning set forth in the Preliminary Statements to the
Agreement.

“Agreement” means the Receivables Sale Agreement, dated as of December 10, 2008,
between Originator and Buyer, as the same may be amended, restated or otherwise
modified.

“Authorized Officer” means, with respect to Originator, its corporate president,
secretary, controller, treasurer or chief financial officer or any vice
president.

“Business Day” means any day on which banks are not authorized or required to
close in Toronto, Canada or Chicago, Illinois and The Depository Trust Company
of New York is open for business.

“Buyer” has the meaning set forth in the preamble to the Agreement.

“Calculation Period” means each “Reporting Period” (as defined in the Purchase
Agreement) or portion thereof which elapses during the term of the Agreement.
The first Calculation Period shall commence on the date of the Purchase of
Receivables hereunder and the final Calculation Period shall terminate on the
Termination Date.

“Conduit” has the meaning set forth in the Preliminary Statements to the
Agreement.

“Credit and Collection Policy” means Originator’s credit and collection policies
and practices relating to Contracts and Receivables existing on the date hereof
and summarized in Exhibit V, as modified from time to time in accordance with
the Agreement.



--------------------------------------------------------------------------------

“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Prime Rate, plus (ii) 2% per annum.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in Section 1.3(a) of the Agreement.

“Discount Factor” means at any time a percentage calculated to provide Buyer
with a reasonable return on its investment in the Receivables after taking
account of (i) the time value of money based upon the anticipated dates of
collection of the Receivables and the cost to Buyer of financing its investment
in the Receivables during such period and (ii) the risk of nonpayment by the
Obligors. Originator and Buyer may agree from time to time to change the
Discount Factor based on changes in one or more of the items affecting the
calculation thereof, provided that any change to the Discount Factor shall take
effect as of the commencement of a Calculation Period, shall apply only
prospectively and shall not affect the Purchase Price payment in respect of the
transfer of Receivables hereunder which occurred during any Calculation Period
ending prior to the Calculation Period during which Originator and Buyer agree
to make such change.

“GST” means all goods and services tax payable under Part IX of the Excise Tax
Act (Canada), all QST and all harmonized sales tax in the Provinces of Nova
Scotia, Newfoundland and New Brunswick payable under the Excise Tax Act
(Canada), as such statutes may be amended, modified, supplemented or replaced
from time to time, including any successor statute.

“ITA” means, the Income Tax Act (Canada), and the Regulations thereunder, as
such statute may be amended, modified, supplemented or replaced from time to
time, including any successor statute.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of Originator, (ii) the ability of Originator to perform
its obligations under the Agreement or any other Transaction Document, (iii) the
legality, validity or enforceability of the Agreement or any other Transaction
Document, (iv) Originator’s, Buyer’s, the Agent’s or any Purchaser’s interest in
the Receivables generally or in any significant portion of the Receivables, the
Related Security or Collections with respect thereto, or (v) the collectibility
of the Receivables generally or of any material portion of the Receivables.

“Original Balance” means, with respect to any Receivable, the Outstanding
Balance of such Receivable on the date it was purchased by Buyer. For the
avoidance of doubt, sales, use or any other taxes (other than GST) which may be
billed in connection with a Receivable are not included in the Original Balance.

 

2



--------------------------------------------------------------------------------

“Originator” has the meaning set forth in the preamble to the Agreement.

“Permitted Liens” means undetermined, inchoate or statutory deemed trust and/or
liens imposed or potentially imposed by application of Law for source
deductions, employee claims, taxes or other governmental assessments, charges or
levies (i) of which notice has not yet been given or which have not at the
relevant time been filed or registered in accordance with applicable Law, or
(ii) that are not yet past due or that are being contested in good faith by
appropriate proceedings.

“Potential Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.

“PPSA” means (i) the UCC, (ii) the Personal Property Security Act in effect from
time to time in each Province of Canada other than the Province of Quebec, and
(iii) the Civil Code of Quebec.

“PST” means all taxes payable under the Retail Sales Tax Act (Ontario), R.S.O.
1990, c. R-31, or any similar statute of another jurisdiction of Canada, as such
statute may be amended, modified, supplemented or replaced from time to time,
including any successor statute, other than GST.

“Purchase” means the purchase under the Agreement by Buyer from Originator of
the Receivables, the Related Security and the Collections related thereto,
together with all related rights in connection therewith.

“Purchase Agreement” has the meaning set forth in the Preliminary Statements to
the Agreement.

“Purchase Price” means, with respect to the Purchase, the aggregate price to be
paid by Buyer to Originator for such Purchase in accordance with Section 1.2 of
the Agreement for the Receivables, Collections and Related Security being sold
to Buyer on such date, which price shall equal, with respect to any Receivables,
(i) the product of (x) the aggregate Original Balance of such Receivables,
multiplied by (y) one minus the Discount Factor then in effect, minus (ii) any
Purchase Price Credits remaining to be credited against the Purchase Price
otherwise payable in accordance with Section 1.3 of the Agreement.

 

3



--------------------------------------------------------------------------------

“Purchase Price Credit” means any credit against the Purchase Price pursuant to
Section 1.3 of the Agreement.

“Purchaser” means a Conduit or a Financial Institution.

“QST” means the tax payable under the Act Respecting the Quebec Sales Tax,
R.S.Q. c.T-01, as such statute may be amended, modified, supplemented or
replaced from time to time, including any successor statute.

“Receivable” means all indebtedness and other obligations owed by an Obligor to
Originator which does not arise as a result of the provision of services to the
Obligor thereof in Canada, whether constituting an account, contract right,
payment intangible, promissory note, chattel paper, claim, instrument document,
investment property, financial asset or general intangible, arising in
connection with the sale of goods by Originator and further includes, without
limitation, the obligation to pay any Finance Charges and GST with respect
thereto but specifically excludes any obligation to pay PST with respect
thereto. Indebtedness and other rights and obligations arising from any one
transaction, including, without limitation, indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided further, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the Obligor or Originator
treats such indebtedness, rights or obligations as a separate payment
obligation.

“Reconveyed Assets” has the meaning set forth in Section 1.3 of the Agreement.

“Related Security” means, with respect to any Receivable:

(i) all of Originator’s interest in the inventory and goods (including returned
or repossessed inventory or goods), if any, the sale, financing or lease of
which by Originator gave rise to such Receivable, and all insurance contracts
with respect thereto,

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

 

4



--------------------------------------------------------------------------------

(iii) all guaranties, letters of credit, letter-of-credit rights, supporting
obligations, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise,

(iv) all service contracts and other contracts and agreements associated with
such Receivable,

(v) all Records related to such Receivable, and

(vi) all proceeds of any of the foregoing.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations) is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of Originator.

“Termination Date” means the earliest to occur of (i) the Facility Termination
Date, (ii) the Business Day immediately prior to the occurrence of a Termination
Event set forth in Section 5.1(d) (subject to the proviso therein with regard to
involuntary proceedings), (iii) the Business Day specified in a written notice
from Buyer to Originator following the occurrence of any other Termination
Event, and (iv) the date which is 60 Business Days after Buyer’s (and, if the
Purchase Agreement shall then be in effect, the Agent’s) receipt of written
notice from Originator that it wishes to terminate the facility evidenced by
this Agreement.

“Termination Event” has the meaning set forth in Section 5.1 of the Agreement.

“Transaction Documents” means, collectively, the Purchase Agreement, this
Agreement, each Collection Account Agreement and all other instruments,
documents and agreements executed and delivered in connection herewith.

 

5



--------------------------------------------------------------------------------

“U.S. Tax Characterization” means, for United States federal income tax
purposes, the characterization of the acquisition by the Purchasers of Purchaser
Interests under the Purchase Agreement as a loan or loans by the Purchasers to
Buyer secured by the Receivables, the Related Security and the Collections.

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles. All terms used in the
PPSA in the Province of Ontario, and not specifically defined herein, are used
herein as defined in such PPSA.

 

6



--------------------------------------------------------------------------------

Exhibit II

Places of Business; Locations of Records; Other Names

Places of Business:

2401 Bristol Circle, Oakville, Ontario L6H 6P1

Locations of Records:

2401 Bristol Circle, Oakville, Ontario L6H 6P1

Corporate, Partnership Trade and Assumed Names:

JohnsonDiverseyCanada, Inc.

Johnson WaxProfessional, Inc.

S.C. Johnson Professional, Inc.

1214115 Ontario Inc.



--------------------------------------------------------------------------------

EXHIBIT III

Lock-Boxes; Collection Accounts; Collection Banks

 

Original Account Holder

  

Bank Name & Address

  

Account Number

  

Name & Address of

Associated Lock-Box

JohnsonDiversey Canada, Inc.   

Citibank Toronto

123 Front Street West

Toronto, Ontario

M5J 2M3 Canada

   2014258007    N/A JohnsonDiversey Canada, Inc.   

Royal Bank of Canada

PO Box 7450

Postal Station A

Toronto, Ontario

M5W 3C1 Canada

   1012988   

PO Box 7450

Postal Station A

Toronto, Ontario

M5W 3C1 Canada

Butcher Company., as bare trustee for JohnsonDiversey Canada, Inc.   

Toronto Dominion Bank

PO Box 6100

Postal Station F

Toronto, Ontario

M4Y 2Z2 Canada

   6200303654   

PO Box 6100

Postal Station F

Toronto, Ontario

M4Y 2Z2 Canada

 

2



--------------------------------------------------------------------------------

Exhibit IV

Form of Compliance Certificate

This Compliance Certificate is furnished pursuant to that certain Receivables
Sale Agreement dated as of December 10, 2008, between JohnsonDiversey Canada
Inc. (“Originator”) and JWPR Corporation (the “Agreement”). Capitalized terms
used and not otherwise defined herein are used with the meanings attributed
thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                        of Originator.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Originator during the accounting period covered by the attached
financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or a Potential Termination Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth below.

4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Originator has taken, is taking, or proposes to
take with respect to each such condition or event:

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this            day of             ,
20    .

 

 

[Name]

 

-1-



--------------------------------------------------------------------------------

Exhibit V

Credit and Collection Policy

(See attached.)

 

-2-



--------------------------------------------------------------------------------

Schedule A

DOCUMENTS TO BE DELIVERED TO BUYER

ON OR PRIOR TO THE PURCHASE

(See attached.)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I    AMOUNTS AND TERMS    2

Section 1.1

  

Purchase of Receivables

   2

Section 1.2

  

Payment for the Purchase

   4

Section 1.3

  

Purchase Price Adjustments

   4

Section 1.4

  

Payments and Computations, Etc

   5

Section 1.5

  

Transfer of Records

   5

Section 1.6

  

Reconveyance of Receivables on Termination Date

   6

Section 1.7

  

Re-characterization

   7

Section 1.8

  

Reconveyed Assets

   7 ARTICLE II    REPRESENTATIONS AND WARRANTIES    7

Section 2.1

  

Representations and Warranties of Originator

   7 ARTICLE III    CONDITIONS OF PURCHASE    11

Section 3.1

  

Conditions Precedent to Purchase

   11

Section 3.2

  

Conditions Precedent to Subsequent Transfers and Payments

   11 ARTICLE IV    COVENANTS    12

Section 4.1

  

Affirmative Covenants of Originator

   12

Section 4.2

  

Negative Covenants of Originator

   17

Section 4.3

  

Covenants of Buyer

   19 ARTICLE V    TERMINATION EVENTS    19

Section 5.1

  

Termination Events

   19

Section 5.2

  

Remedies

   20 ARTICLE VI    INDEMNIFICATION    21

Section 6.1

  

Indemnities by Originator

   21

Section 6.2

  

Other Costs and Expenses

   24 ARTICLE VII    ADMINISTRATION AND COLLECTION    24

Section 7.1

  

Collection Accounts

   24

Section 7.2

  

Responsibilities of Originator

   24 ARTICLE VIII    MISCELLANEOUS    25

Section 8.1

  

Waivers and Amendments

   25

Section 8.2

  

Notices

   25

Section 8.3

  

Protection of Ownership Interests of Buyer

   25

Section 8.4

  

Confidentiality

   26

Section 8.5

  

Bankruptcy Petition

   27

Section 8.6

  

CHOICE OF LAW

   28

Section 8.7

  

CONSENT TO JURISDICTION

   28

Section 8.8

  

WAIVER OF JURY TRIAL

   28

Section 8.9

  

Integration; Binding Effect; Survival of Terms

   29

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 8.10

  

Counterparts; Severability; Section References

   29

 

ii



--------------------------------------------------------------------------------

Exhibits and Schedules

EXHIBIT I   —    Definitions EXHIBIT II   —    Principal Place of Business;
Location(s) of Records; Other Names EXHIBIT III   —    Lock-Boxes; Collection
Accounts; Collection Banks EXHIBIT IV   —    Form of Compliance Certificate
EXHIBIT V   —    Credit and Collection Policy SCHEDULE A   —    List of
Documents to Be Delivered to Buyer Prior to the Purchase

 

iii